

116 HR 8755 IH: Expanded Telehealth Access Act
U.S. House of Representatives
2020-11-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8755IN THE HOUSE OF REPRESENTATIVESNovember 16, 2020Ms. Sherrill (for herself, Mr. McKinley, Mr. Fitzpatrick, Mr. Riggleman, Mrs. Beatty, Mr. Carson of Indiana, Mr. Thompson of Pennsylvania, Mr. Kim, Mr. Morelle, Mr. Rush, Mr. Sires, Mr. Kevin Hern of Oklahoma, Mr. Timmons, and Mr. Tonko) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to expand the scope of practitioners eligible for payment for telehealth services under the Medicare program, and for other purposes.1.Short titleThis Act may be cited as the Expanded Telehealth Access Act. 2.Expanding the scope of practitioners eligible for payment for telehealth services under Medicare(a)Telehealth provider paritySection 1834(m) of the Social Security Act (42 U.S.C. 1395m(m)) is amended—(1)in paragraph (1)—(A)by striking or a practitioner (described in section 1842(b)(18)(C)) and inserting or a professional described in paragraph (4)(E)); and(B)by striking individual physician or practitioner and inserting individual physician or professional;(2)in paragraph (2)—(A)by striking practitioner each place it appears and inserting professional each such place; (B)by inserting before located at a distant site the following (or, in the case of an occupational therapy assistant described in paragraph (4)(E)(ii)(II) or a physical therapist assistant described in paragraph (4)(E)(ii)(II), shall pay with respect to such assistant); and(C)by inserting (or, in the case of an occupational therapy assistant described in paragraph (4)(E)(ii)(II) or a physical therapist assistant described in paragraph (4)(E)(ii)(II), the amount that would have been paid under this title with respect to such assistant) after would have been paid under this title;(3)in paragraph (3)(A), by striking or practitioner and inserting or professional; and(4)in paragraph (4)—(A)in each of subparagraphs (A) and (C), by striking or practitioner and inserting or professional; and (B)by amending subparagraph (E) to read as follows:(E)Professional describedA professional described in this subparagraph is—(i)a practitioner described in section 1842(b)(18)(C); or(ii)with respect to services furnished on or after the date of enactment of the Expanded Telehealth Access Act, a licensed—(I)audiologist;(II)occupational therapist and occupational therapy assistant under the supervision of an occupational therapist;(III)physical therapist and physical therapist assistant under the supervision of a physical therapist;(IV)speech language pathologist; (V)facility described in paragraph (8) or (9) of section 1833(a) that furnishes telehealth therapy services; and(VI)any additional health care provider, as specified by the Secretary, who participates under this title and furnishes a service that is included as a telehealth service under this subsection..(b)Additional covered telehealth servicesSection 1834(m)(4)(F)(i) of the Social Security Act (42 U.S.C. 1395m(m)(4)(F)(i)) is amended by adding at the end the following new sentence: Such term shall include, audiology services (as defined in section 1861(ll)(3)) and outpatient therapy services (including such services furnished by a therapy assistant (as defined by the Secretary)), including physical therapy of the type described in section 1861(p), occupational therapy of the type that are described in section 1861(g), and speech-language pathology services of the type described in section 1861(ll)(2)..